DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 4/1/2021.
Claims 1-13 are pending. Claims 12-13 are newly added.
Response to Arguments
Applicant’s amendment in view of claim objections to claims 1, 5, and 9 are noted and accepted. 
Applicants’ arguments filed under Remarks on pages 10-13 on 4/1/2021 have been fully considered but they are not persuasive. Applicants state on page 11 regarding 35 USC 103 that “the combination of Gao and Kim does not teach or suggest that ‘the plurality of first NN setting information and the plurality of second NN setting information are paired by one-to-one correspondence’ as recited in claim 1 and similarly recited in claims 5 and 9… Gao does not teach or suggest a plurality of first NN setting information and a plurality of second NN setting information that are paired by one-to-one correspondence to operate the downscale NN and the upscale NN. Gao chooses one of several down-sampling portions, but these down-sampling portions are not set in the CNN to operate the CNN. Also, Kim does not disclose the above noted features of claims 1, 5, and 9 because Kim is silent about transmitting Al data from the encoder side to the decoder side, as well as a plurality of network setting information that are stored in the encoder side and that respectively correspond to a plurality of network 
Terminal Disclaimer
The terminal disclaimer filed on 4/1/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 10,817,985 and 10,825,139 and 10,817,989 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/10/2021 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘Gao’ (US 2020/0382793 A1) in view of ‘Kim’ (“Dynamic frame resizing with convolutional neural network for efficient video compression,” 2017; cited and copy provided in U.S. Patent Application No. 16/656,812).
Regarding claim 1, Gao teaches an electronic device for displaying an image by using an artificial intelligence (Al) (e.g. Figure 1, terminal 110; also see [0035]-[0036], [0045] and Figures 22-23), the electronic device comprising:
•    a display (see Note Regarding Display below); and
(e.g. [0349], Figure 23, processor 2301 executing program 2332 or 2341), to:
receive Al data ([0258]-[0260], processing manner and down-sampling information included in received bit stream; Note that “down-sampling” is a synonym for “downscaling” in this context, and that up-sampling is similarly a synonym for “upscaling”) that is related to Al down-scaling an original image to a first image through a down-scaling neural network (NN) ([0259], the down-sampling information includes a down-sampling proportion and/or a down-sampling method, both of which are related to downscaling that was performed to transform an original image to a first image at an encoder - e.g. Figure 5; e.g. [0060], the downscaling can be performed using a neural network; Such downscaling via a neural network falls within the scope of “artificial intelligence (Al) down-scaling”; Accordingly, the processing manner and downscaling information are within the scope of Al data; see Note Regarding Neural Network below) that operates according to first NN setting information (e.g. [0059], the downscaling - including via NN as noted above - is set to achieve one of a group of preset downscaling proportions/ratios), and an image data generated through an encoding on the first image ([0256]-[0257], Figure 19, S1902, received encoded data includes a frame or frames of video image data), the first NN setting information being selected from a plurality of first NN setting information ([0059], the downscaling - including via CNN as noted above - is set to achieve one of a group of preset downscaling proportions/ratios), the Al data comprising an index indicating the selected first NN setting information (e.g. [0259], flag bits are read to determine downscaling information, including down-sampling proportion, which indicates the first NN setting information as noted above);
decode the image data to obtain a second image ([0264], Figure 19, S1906);
determine whether to perform Al up-scaling through an up-scaling NN, based on the Al data ([0258], Figure 19, S1904, processing manner is determined to be down-sampling or full-resolution; Figure 19, upscaling at S1908 is performed if down-sampling manner was used, but not performed if full-resolution manner was used; e.g. [0242], up-sampling method used at decoder may be same as that used at encoder, such as an Al, CNN sampling method; see Note Regarding Neural Network below);
based on the Al up-scaling being determined to be performed (Figure 19, S1905 et seq.):
select, based on the Al data, second NN setting information that is paired with the selected first NN setting information ([0270]-[0272], Figure 19, S1908, selection of up-sampling that uses the same method as and a reciprocal proportion of the down-sampling, which are both determined based on received Al data as mapped above; As noted above - e.g. [0242] - both the down-sampling and the up-sampling may use a neural network method; see Note Regarding Neural Network below), from a plurality of second NN setting information (e.g. [0059]-[0060], a plurality of different settings are possible for downscaling, and so a plurality of different corresponding settings are possible for the upscaling, which reverses effects of the downscaling);
obtain a third image corresponding to the original image by performing the Al up-scaling on the obtained second image through the up-scaling NN that operates according to the selected second NN setting information ([0270]-[0272], Figure 19, S1908, up-sampling is performed to convert decoded image to original size - i.e. size prior to down-sampling performed at decoder; see Note Regarding Neural Network below); and
provide, on the display of the electronic device, the obtained third image (e.g. [0045], decoded and reconstructed video frame is displayed on terminal; see Note Regarding Display below); and
based on the Al up-scaling of the obtained second image being determined to be not performed (Figure 19, S1910):
(Figure 19, S1910, decoded/second image is obtained and no upscaling is performed),
wherein the plurality of first NN setting information and the plurality of second NN setting information are paired by one-to-one correspondence (e.g. [0271]-[0272]).
Note Regarding Display. Gao teaches a terminal (e.g. Figure 1, terminal 110) that displays decoded and reconstructed video frames ([0045]). Gao teaches an example electronic device that may be a terminal ([0349], Figure 23), but this example does not explicitly include a display.
However, Examiner takes Official Notice that it is old and well known in the art of image analysis to incorporate a display into an electronic device and to use the display to display image data. This allows visual information received and/or processed by the electronic device, including the image data, to be efficiently communicated to a user.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Gao with a display for displaying image data in order to improve the device with the reasonable expectation that this would result in a device that could display decoded and reconstructed image data, as suggested by Gao itself, and thereby allow that image data to be communicated efficiently to a user.
Note Regarding Neural Network. Gao teaches several examples of “common sampling methods” that can be used for down-sampling, such as “a convolutional neural network (CNN)-based algorithm” ([0060]). Gao further teaches that the “sampling methods used by the up-sampling method and the down-sampling method may be the same or may be different” ([0242]). As examples, Gao teaches, “it may be that both use a bilinear interpolation sampling method, or one uses a bilinear interpolation sampling method, and the other uses a CNN sampling method” ([0242]).
The teachings above demonstrate that an embodiment using convolutional neural networks (CNNs) to perform both downscaling and upscaling falls within the scope of Gao’s disclosure. Nevertheless, Gao does not explicitly describe this specific embodiment. Accordingly, Gao discloses a genus encompassing the claimed species, but does not expressly disclose the particular claimed species. See MPEP 2144.08.
However, Kim does teach performing video image compression using a CNN to perform Al downscaling prior to encoding (Figure 5, DSCNN) and also using a CNN to perform Al upscaling after decoding (Figure 5, USCNN).
As noted above, Gao teaches an example where bilinear interpolation is used for one of downscaling or upscaling, and a CNN is used for the other ([0242]). Kim teaches that such an exemplary technique that only uses a CNN for upscaling, and relies on bi-cubic or bilinear filtering for downscaling, has limited performance (Section 4, first paragraph; contrasting to Section 3) and that improved performance can be achieved by using CNNs for both downscaling and upscaling (e.g. Section 4, first paragraph).

Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gao and Kim to obtain the invention as specified in claim 1.
Regarding claim 2, Gao in view of Kim teaches the electronic device of claim 1, and Gao further teaches to:
•    	identify whether the first image is obtained by performing the Al down-scaling of the original image, based on the Al data ([0258]-[0260], processing manner flag bit is read as part of Al data to determine whether down-sampling was performed, or whether full-resolution imagery was used instead); and
•    	based on the first image being identified to be obtained by performing the Al down-scaling of the original image (i.e. path extending from the bottom of S1904 in Figure 19), determine to perform the Al up-scaling of the obtained second image ([0270]-[0273], Figure 19, S1908, upscaling is determined to be performed when downscaling was performed).

Regarding claim 3, Gao in view of Kim teaches the electronic device of claim 1, and Gao further teaches to:
•    identify whether the first image is obtained by performing the Al down-scaling of the original image, based on the Al data ([0258]-[0260], processing manner flag bit is read as part of Al data to determine whether down-sampling was performed, or whether full-resolution imagery was used instead), and whether the up-scaling NN is available ([0318], [0320], decoding mode may be selected based on environment information, such as an application scenario; [0319], this is consistent with selection of encoding mode; [0060]-[0061], sampling mode may be selected based on application environment, with a faster/worse-performing sampling method being available when real- time performance is required by an application, and a slower/better performing sampling method being available when real-time performance is not required by an application; e.g. [0101], the CNN is the slowest and best-performing sampling method; Accordingly, determining decoding mode based on application environment includes determining whether a particular sampling mode, such as a CNN, is available for a given application); and
• based on the first image being identified to be obtained by performing the Al down-scaling of the original image (i.e. path extending from the bottom of S1904 in Figure 19), and based on the up-scaling NN being identified to be available (i.e. based on selection of a decoding mode for which CNN upscaling is available), determine to e.g. Figure 19, S1908, upscaling is determined to be performed).
Regarding claim 4, Gao in view of Kim teaches the electronic device of claim 1, and Gao further teaches that the Al data comprises information related to at least one of a difference between the original image and the first image ([0259], Al data indicates down-sampling proportion, which represents the difference in resolution between the original image and the first/downscaled image; also see e.g. [0057]), a bitrate regarding the image data, a quantization parameter regarding the image data, a resolution of the first image (e.g. [0260]-[0262], resolution information), or a codec type used to encode the first image.

Regarding claim 5, Gao teaches an electronic device for displaying an image by using an artificial intelligence (Al) (e.g. Figure 1, terminal 110; also see [0035]-[0036], [0045] and Figures 22-23), the electronic device comprising:
•    a display (see Note Regarding Display below); and
•    one or more processors configured to execute one or more instructions stored in the electronic device (e.g. [0349], Figure 23, processor 2301 executing program 2332 or 2341), to:
o receive image data generated through an encoding on a first image ([0256]-[0257], Figure 19, S1902, received encoded data includes a frame or frames of video image data);
o decode the image data to obtain a second image corresponding to the first image (Figure 19, S1906 or S1910, received video image data is decoded, regardless of whether down-sampling was performed or Al data was received);
o based on Al data being received ([0258]-[0259], Figure 19 S1904, encoded data is read to determine whether down-sampling or full-resolution processing is used, which determines which path is followed from S1904; If processing manner flag bit indicates down-sampling processing, then further encoded data indicating down-sampling information are read; The further encoded data representing down-sampling information are Al data that are received when down-sampling processing is used, and that are not received when full-resolution processing is used), the Al data being related to Al down-scaling of an original image to the first image through a down-scaling neural network (NN) ([0259], the down-sampling information includes a down-sampling proportion and/or a down-sampling method, both of which are related to downscaling that was performed to transform an original image to a first image at an encoder - e.g. Figure 5; e.g. [0060], the downscaling can be performed using a neural network; Such downscaling via a neural network falls within the scope of “artificial intelligence (Al) down-scaling”; Accordingly, the processing manner and downscaling information are within the scope of Al data; see Note Regarding Neural Network below; also note that “down-sampling” is a synonym for “downscaling” in this context, and that up-sampling is similarly a synonym for “upscaling”) that operates according to first NN setting information (e.g. [0059], the downscaling - including via NN as noted above - is set to achieve one of a group of preset downscaling proportions/ratios), the first NN setting information being selected from a plurality of first NN setting information ([0059], the downscaling - including via CNN as noted above - is set to achieve one of a group of preset downscaling proportions/ratios), and the Al data comprising an index indicating the selected first NN setting information (e.g. [0259], flag bits are read to determine downscaling information, including down-sampling proportion, which indicates the first NN setting information as noted above):
■    select second NN setting information that is paired with the selected first NN setting information, based on the Al data ([0270]-[0272], Figure 19, S1908, selection of up-sampling that uses the same method as and a reciprocal proportion of the down-sampling, which are both determined based on received Al data as mapped above; As noted above - e.g. [0242] - both the down-sampling and the up-sampling may use a neural network method; see Note Regarding Neural Network below), from a plurality of second NN setting information (e.g. [0059]-[0060], a plurality of different settings are possible for downscaling, and so a plurality of different corresponding settings are possible for the upscaling, which reverses effects of the downscaling);
■    obtain a third image corresponding to the original image by performing Al up-scaling on the obtained second image through an up-scaling NN that operates according to the selected second NN setting information ([0270]-[0272], Figure 19, S1908, up-sampling is performed to convert decoded image to original size - i.e. size prior to down-sampling performed at decoder; see Note Regarding Neural Network below); and
■    provide, on the display of the electronic device, the obtained third image (e.g. [0045], decoded and reconstructed video frame is displayed on terminal; see Note Regarding Display below); and
o based on the Al data not being received (As explained above, Al data are not received if full-resolution manner is determined at S1904 and the process continues to S1910):
■ output the obtained second image (Figure 19, S1910, decoded/second image is obtained and no upscaling is performed),
• wherein the plurality of first NN setting information and the plurality of second NN
setting information are paired by one-to-one correspondence (e.g. [0271]-[0272]).
Note Regarding Display. Gao teaches a terminal (e.g. Figure 1, terminal 110)
that displays decoded and reconstructed video frames ([0045]). Gao teaches an example electronic device that may be a terminal ([0349], Figure 23), but this example does not explicitly include a display.
However, Examiner takes Official Notice that it is old and well known in the art of image analysis to incorporate a display into an electronic device and to use the display to 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Gao with a display for displaying image data in order to improve the device with the reasonable expectation that this would result in a device that could display decoded and reconstructed image data, as suggested by Gao itself, and thereby allow that image data to be communicated efficiently to a user.
Note Regarding Neural Network. Gao teaches several examples of “common sampling methods” that can be used for down-sampling, such as “a convolutional neural network (CNN)-based algorithm” ([0060]). Gao further teaches that the “sampling methods used by the up-sampling method and the down-sampling method may be the same or may be different” ([0242]). As examples, Gao teaches “it may be that both use a bilinear interpolation sampling method, or one uses a bilinear interpolation sampling method, and the other uses a CNN sampling method” ([0242]).
The teachings above demonstrate that an embodiment using convolutional neural networks (CNNs) to perform both downscaling and upscaling falls within the scope of Gao’s disclosure. Nevertheless, Gao does not explicitly describe this specific embodiment. Accordingly, Gao discloses a genus encompassing the claimed species, but does not expressly disclose the particular claimed species. See MPEP 2144.08.
(Figure 5, DSCNN) and also using a CNN to perform Al upscaling after decoding (Figure 5, USCNN).
As noted above, Gao teaches an example where bilinear interpolation is used for one of downscaling or upscaling, and a CNN is used for the other ([0242]). Kim teaches that such an exemplary technique that only uses a CNN for upscaling, and relies on bi-cubic or bilinear filtering for downscaling, has limited performance (Section 4, first paragraph; contrasting to Section 3) and that improved performance can be achieved by using CNNs for both downscaling and upscaling (e.g. Section 4, first paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the electronic device of Gao with the use of CNNs for both downscaling and upscaling of Kim in order to improve the device with the reasonable expectation that this would result in a device that achieved improved performance relative to alternatives that would use a CNN for only one sampling operation. This technique for improving the device of Gao was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gao and Kim to obtain the invention as specified in claim 5.
Regarding claim 6, Gao in view of Kim teaches the electronic device of claim 5, and Gao further teaches to:
([0258]-[0260], processing manner flag bit is read as part of Al data to determine whether down-sampling was performed and Al data indicating down-sampling information are received accordingly); and
•    based on the first image being identified to be obtained by performing the Al down-scaling of the original image (i.e. path extending from the bottom of S1904 in Figure 19), determine to perform the Al up-scaling of the obtained second image ([0270]-[0273], Figure 19, S1908, upscaling is determined to be performed when downscaling was performed).
Regarding claim 7, Gao in view of Kim teaches the electronic device of claim 5, and Gao further teaches to:
•    identify whether the first image is obtained by performing the Al down-scaling of the original image, based on the Al data ([0258]-[0260], processing manner flag bit is read as part of Al data to determine whether down-sampling was performed and Al data indicating down-sampling information are received accordingly), and whether the up-scaling NN is available ([0318], [0320], decoding mode may be selected based on environment information, such as an application scenario; [0319], this is consistent with selection of encoding mode; [0060]-[0061], sampling mode may be selected based on application environment, with a faster/worse-performing sampling method being available when real-time performance is required by an application, and a slower/better-performing sampling method being available when real-time performance is not required by an application; e.g. [0101], the CNN is the slowest and best-performing sampling method; Accordingly, determining decoding mode based on application environment includes determining whether a particular sampling mode, such as a CNN, is available for a given application); and
•    based on the first image being identified to be obtained by performing the Al down-scaling of the original image (i.e. path extending from the bottom of S1904 in Figure 19), and based on the up-scaling NN being identified to be available (i.e. based on selection of a decoding mode for which CNN upscaling is available), determine to perform the Al up-scaling of the obtained second image (e.g. Figure 19, S1908, upscaling is determined to be performed).
Regarding claim 8, Gao in view of Kim teaches the electronic device of claim 5, and Gao further teaches that the Al data comprises information related to at least one of a difference between the original image and the first image ([0259], Al data indicates down-sampling proportion, which represents the difference in resolution between the original image and the first/downscaled image; also see e.g. [0057]), a bitrate regarding the image data, a quantization parameter regarding the image data, a resolution of the first image (e.g. [0260]-[0262], resolution information), or a codec type used to encode the first image.
Regarding claim 9, Gao teaches a server for providing an image using an artificial intelligence (Al) (e.g. Figure 1, server 120; also see [0035]-[0036] and Figures 21 and 23), the server comprising:
(e.g. [0349], Figure 23, processor 2301 executing program 2332 or 2341), to:
•    determine whether to perform Al down-scaling on an original image ([0111 ] et seq., Figure 8, S804, it is determined whether down-sampling processing or full-resolution processing should be used; Note that “down-sampling” is a synonym for “downscaling” in this context, and that up-sampling is similarly a synonym for “upscaling”; e.g. [0060], the down-sampling may be performed using a convolutional neural network (CNN), which would fall within the scope of “Al down-scaling”);
• based on the Al down-scaling on the original image being determined to be performed (i.e. proceeding from S804 to S806 in Figure 8),
o select first neural network (NN) setting information from a plurality of first NN setting information (e.g. [0059], the downscaling - including via NN as noted above - is set to achieve one of a group of preset downscaling proportions/ratios; also see Figure 8, S806; also see Note Regarding Neural Network below); 
o obtain, by a down-scaling NN, a first image by performing the Al down-scaling on the original image, the down-scaling NN operating according to the selected first NN setting information ([0123]-[0214], Figure 8, S808, video frame image is down-sampled to achieve the set down-sampling proportion setting; see Note Regarding Neural Network below);
o obtain image data by encoding the obtained first image ([0125] et seq., Figure 8, S810, frame image, which was down-sampled at S808, is encoded); and
o transmit, to an electronic device, the image data and Al data related to the Al down-scaling, the Al data comprising an index indicating the selected first NN setting information ([0127], Figure 8, S810, down-sampling information is added to encoded image data; e.g. [0035]-[0036], Figure 1, encoded data is transmitted to an electronic device, which will decode it) and being used to select second NN setting information paired with the selected first NN setting information ([0270]-[0272], Figure 19, S1908, selection of up-sampling that uses the same method as and a reciprocal proportion of the down-sampling, which are both determined based on received Al data as mapped above; As noted above - e.g. [0242] - both the down-sampling and the up-sampling may use a neural network method; see Note Regarding Neural Network below) from a plurality of second NN setting information for Al up-scaling (e.g. [0059]-[0060], a plurality of different settings are possible for downscaling, and so a plurality of different corresponding settings are possible for the upscaling, which reverses effects of the downscaling),
• wherein the plurality of first NN setting information and the plurality of second NN setting information are paired by one-to-one correspondence (e.g. [0271]-[0272]), and the Al up-scaling is performed by an up-scaling NN that operates according to the selected second NN setting information ([0270]-[0272], Figure 19, S1908, up-sampling is performed to convert decoded image to original size - i.e. size prior to down-sampling performed at decoder - using selected reciprocal of down-sampling proportion setting; see Note Regarding Neural Network below).
Note Regarding Neural Network. Gao teaches several examples of “common sampling methods” that can be used for down-sampling, such as “a convolutional neural network (CNN)-based algorithm” ([0060]). Gao further teaches that the “sampling methods used by the up-sampling method and the down-sampling method may be the same or may be different” ([0242]). As examples, Gao teaches “it may be that both use a bilinear interpolation sampling method, or one uses a bilinear interpolation sampling method, and the other uses a CNN sampling method” ([0242]).
The teachings above demonstrate that an embodiment using convolutional neural networks (CNNs) to perform both downscaling and upscaling falls within the scope of Gao’s disclosure. Nevertheless, Gao does not explicitly describe this specific embodiment. Accordingly, Gao discloses a genus encompassing the claimed species, but does not expressly disclose the particular claimed species. See MPEP 2144.08.
However, Kim does teach performing video image compression using a CNN to perform Al downscaling prior to encoding (Figure 5, DSCNN) and also using a CNN to perform Al upscaling after decoding (Figure 5, USCNN).
As noted above, Gao teaches an example where bilinear interpolation is used for one of downscaling or upscaling, and a CNN is used for the other ([0242]). Kim teaches that such an exemplary technique that only uses a CNN for upscaling and relies on bi-(Section 4, first paragraph; contrasting to Section 3) and that improved performance can be achieved by using CNNs for both downscaling and upscaling (e.g. Section 4, first paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the server of Gao with the use of CNNs for both downscaling and upscaling of Kim in order to improve the server with the reasonable expectation that this would result in a server that achieved improved performance relative to alternatives that would use a CNN for only one sampling operation. This technique for improving the server of Gao was within the ordinary ability of one of ordinary skill in the art based on the teachings of Kim.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Gao and Kim to obtain the invention as specified in claim 9.
Regarding claim 10, Gao in view of Kim teaches the server of claim 9, and Gao further teaches to determine whether to perform the Al down-scaling on the original image, based on any one or any combination of a resolution of the original image ([0111]-[0114], resolution is a type of coding information used to determine whether to use down-sampling processing manner), a type of the original image ([0113], [0115], image feature information may also be used to determine whether to use down-sampling processing manner; e.g. [0116], image feature info, such as QP, may be classified to determine a type of image in order to determine the processing manner; also see e.g. [0118]-[0120]), 
Regarding claim 11, Gao in view of Kim teaches the server of claim 9, and Gao further teaches to:
•    verify whether the down-scaling NN is available; and
•    based on the down-scaling NN being verified to be available, determine to perform the Al down-scaling on the original image ([0060], various down-sampling methods are available, including Al down-scaling via CNN, each with different calculation complexities; [0060]-[0061], down-sampling method can be selected based on environment factors, such as what processing capabilities are available; [0061], since higher calculation complexity indicates higher quality, a higher-complexity method will be used unless the current environment does not have enough capability to process it; e.g. [0101], CNN has highest-quality and highest-computational requirements; Accordingly, this selection taught by Gao will include determining whether CNN down-sampling is available given current environment factors, and if it is available, determining to use the CNN; Also see e.g. [0106]-[0108]).
Regarding claims 12-13, Gao teaches wherein the selected second/first NN setting information comprises an upscaling/downscaling parameter for constituting the up-scaling/down-scaling NN ([0270]-[0272], Figure 19, S1908, selection of up-sampling that uses the same method as and a reciprocal proportion of the down-sampling, which are both determined based on received Al data; [0259], flag bits are read to determine downscaling information, including down-sampling proportion, which indicates the first NN setting information as noted above).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958.  The examiner can normally be reached on Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669